Citation Nr: 0017045	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

2.  Adequacy of substantive appeal on the issue of 
entitlement to an increased evaluation for residuals of right 
elbow dislocation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to June 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to an increased 
evaluation for bilateral hearing loss is plausible, and 
sufficient evidence has been obtained for correct resolution 
of this claim.

2.  The appellant's bilateral hearing loss is currently 
manifested by a puretone threshold average of 71 decibels in 
the right ear and 50 decibels in the left ear, with speech 
recognition ability of 58 percent for the right ear and 66 
percent for the left ear, resulting in Level "VIII" hearing 
for the right ear and Level "VI" hearing for the left ear.

3.  The appellant's substantive appeal of September 1998 did 
not discuss any errors of fact or law regarding the issue of 
entitlement to an increased evaluation for residuals of right 
elbow dislocation, currently evaluated as 10 percent 
disabling.

4.  The appellant's representative's September 1998 Statement 
of Accredited Representation in Appealed Case did not discuss 
any errors of fact or law regarding the issue of entitlement 
to an increased evaluation for residuals of right elbow 
dislocation, currently evaluated as 10 percent disabling.



CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased evaluation for his bilateral hearing loss, and VA 
has satisfied its duty to assist him in development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for an increased disability rating for the 
appellant's service-connected bilateral hearing loss, 
currently evaluated as 40 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.87, Diagnostic Code 6104 (1998); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86 (1999).

3.  An adequate substantive appeal regarding the issue of 
entitlement to an increased evaluation for residuals of right 
elbow dislocation, currently evaluated as 10 percent 
disabling, was not filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

A.  Factual Background

In January 1998 a VA audiology consultation was conducted.  
It is not adequate for rating purposes.  The examiner stated 
that the results demonstrated a moderately severe to severe 
sensorineural hearing loss in the right ear and mild to 
moderately-severe sensorineural hearing loss in the left ear.

On the authorized VA audiological evaluation in March 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
65
70
70
LEFT
45
45
40
45
70

Puretone average was 71 for the right ear and 50 for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 58 percent in the right ear and of 66 percent in the left 
ear.

The examiner stated that the results demonstrated a 
moderately-severe to severe sensorineural hearing loss in the 
right ear, mild to moderate sensorineural hearing loss 
through 3000 Hertz in the left ear and moderately-severe to 
profound sensorineural hearing loss in the higher frequencies 
in the left ear.


B.  Legal Analysis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected bilateral hearing loss.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  All relevant facts have been properly 
developed, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

The appellant's bilateral hearing loss is rated under 
Diagnostic Code 6104.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1999), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating from June 10, 1999, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.

The new regulations were not in effect when the rating 
decisions on appeal were made, and the RO has not considered 
the new regulations.  Also, the appellant has not been given 
notice of the new regulations.  However, it is not necessary 
to remand this claim since he is not prejudiced by the 
Board's consideration of the new regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 
64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the appellant's 
claim because the results are identical under both the old 
criteria and the amended criteria.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (1999).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999). 



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The appellant underwent a VA audiometric examination for 
compensation purposes in March 1998.  The results of that 
audiogram, as indicated above, showed that the appellant's 
hearing loss is properly evaluated as 40 percent disabling.  
Based on a 58 percent speech recognition score and a 71-
decibel puretone threshold average, Table VI indicates a 
designation of Level "VIII" for the right ear.  Based on a 
66 percent speech recognition score and a 50-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"VI" for the left ear.  When applied to Table VII, the 
numeric designations of "VI" for the better ear and "VIII" 
for the poorer ear translated to a 40 percent evaluation.  
Therefore, the appellant's service-connected hearing loss is 
properly assigned a disability rating of 40 percent.  
38 C.F.R. § 4.85, Tables VI and VII (1999).

The appellant also underwent a VA audiometric examination in 
January 1998.  However, that examination did not include the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequency of 3,000 per second.  
Further, the examination used the Northwestern University 
Auditory Test Number Six [NU-6] for speech discrimination, 
rather than the Maryland CNC controlled speech discrimination 
test.  See 38 C.F.R. § 4.85(a).  Consequently, the 
examination results are inadequate for rating purposes.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision is 
inapplicable to the appellant's left ear hearing loss because 
the appellant's puretone thresholds are 55 decibels or more 
only in the frequency of 4000 Hertz.  However, puretone 
thresholds in all five frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in the appellant's right ear are 55 decibels 
or more.  Accordingly, the appellant's right ear hearing loss 
may be rated under Table VIa.  Table VIa is reproduced below.


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Based on a 71-decibel puretone threshold average, Table VIa 
indicates a designation of Level "VI" for the right ear.  
This is less favorable to the appellant than the Level 
"VIII" hearing loss for the right ear under Table VI 
discussed previously.  Accordingly, the appellant's right ear 
hearing loss should be evaluated under Table VI for both the 
old criteria and the amended criteria.  See 38 C.F.R. 
§ 4.86(a) (1999)

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  The appellant's 
hearing loss does not fit within this provision.

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for an increased disability rating for bilateral 
hearing loss, currently evaluated as 40 percent disabling.


II.  Residuals of Right Elbow Dislocation

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an increased evaluation for residuals of right elbow 
dislocation, currently evaluated as 10 percent disabling.

In February 2000, the appellant and his representative were 
given notice that the Board was going to consider the issue 
of whether the substantive appeal on the above issue was 
adequate and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (1999).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the veteran.  Cf. Marsh 
v. West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In this case, the Board concludes that its consideration of 
this issue does not violate the appellant's procedural 
rights.  The February 2000 letter to the appellant provided 
him notice of the regulations pertinent to the issue of 
adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He and his 
representative were provided 60 days to submit argument on 
this issue.  Neither the appellant nor his representative 
responded.  The appellant was also provided an opportunity to 
request a hearing on this issue, but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

The rating decision of June 1998, inter alia, denied 
entitlement to an increased evaluation for residuals of right 
elbow dislocation, currently evaluated as 10 percent 
disabling.  The appellant filed a notice of disagreement that 
included this issue, and he was provided a statement of the 
case.  Under pertinent statutory provisions, a claimant must 
file a substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).

A substantive appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the statement 
of the case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, the RO received the appellant's substantive 
appeal in September 1998.  Despite the fact that the SOC 
addressed the issue of entitlement to an increased evaluation 
for residuals of right elbow dislocation, currently evaluated 
as 10 percent disabling, the appellant did not mention this 
issue.  The appellant indicated in his substantive appeal 
that the specific benefit he sought was a determination that 
his bilateral hearing loss had increased in severity.  He 
then set forth argument on this issue.  Because none of the 
appellant's statements in the substantive appeal discussed 
his claim for an increased evaluation for residuals of right 
elbow dislocation, these statements cannot reasonably be 
construed as disagreement with all issues in the SOC.  The 
appellant did not specifically allege any error of law or 
fact regarding this issue.

In September 1998 the RO received from the appellant's 
representative a VA Form 646, Statement of Accredited 
Representation in Appealed Case.  The appellant's 
representative did identify both issues from the SOC as being 
issues on appeal; however, he did not specifically allege any 
error of law or fact regarding the issue of entitlement to an 
increased evaluation for residuals of right elbow 
dislocation, currently evaluated as 10 percent disabling.  
The representative requested that the appellant's argument in 
his substantive appeal be reviewed.  The representative 
pointed out that the appellant did not present any argument 
on the issue of entitlement to an increased evaluation for 
residuals of right elbow dislocation, currently evaluated as 
10 percent disabling.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate the claim of entitlement to an 
increased evaluation for residuals of right elbow 
dislocation, currently evaluated as 10 percent disabling.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (1999); 
YT v. Brown, 9 Vet. App. 195 (1996).



ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 40 percent disabling, is 
denied.

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claim of 
entitlement to an increased evaluation for residuals of right 
elbow dislocation, currently evaluated as 10 percent 
disabling, is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


